DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This communication is responsive to the applicant's amendment dated 02/22/2021.  The applicant(s) amended corresponding content of the specification (no claim was amended).  Accordingly, the examiner withdrew previous disclosure objection. 

Response to Arguments
Applicant's arguments filed on 02/22/2021 with respect to the claim rejection under 35 USC 103, have been fully considered but they are not persuasive.
In response to applicant's arguments with respect to claim 1 (also related to claims 9 and 17) that “the cited combination fails to teach or suggest all of the elements of claim 1” including limitations of “obtaining, at the first device, a transcription during the communication session from the transcription system based on the audio; obtaining, at the first device, a summary of the transcription during the communication session” (Note: bold and/or underline portion(s) is/are emphasized by the applicant), “Kishan (primary reference) appears to merely disclose that a transcription can serve as a summary…” and “Dernoncourt  (secondary 
Firstly, the applicant’s arguments regarding reference of Kishan failed to treat the prior art teachings as a whole and incorrectly or (narrowly) interpreted his disclosure. Clearly, Kishan teach not only “transcription that severs as a source of minutes and/or a summary of the meeting...” as argued, but also ‘transcription’ or ‘transcript’ itself as ‘recognized text’ of ‘telephone or meeting conversations’ or ‘communication’ in ‘live’ and/or ‘real-time’ manner (p21-p26, p30-32,p38; also see abstract, p41, p49-p50), wherein the term “a source of…” also means/implies the summary being of the transcription.  
Secondly, it is noted that the applicant's argument(s) related to Dernoncourt  is against the references individually so as being not proper, because one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case the argued/emphasized limitation(s) is rejected based on prior art teachings of the combined references (see detail in the rejection).
Finally, the applicant's argument(s) failed to treat the rejection as a whole and totally ignored the examiner’s rejection on the basis of the combination of the prior art teachings and broadest reasonable interpretation of claim(s) in light of the specification.  It can be seen that the 
For above reason(s), the applicant’s arguments are not persuasive, and accordingly, the rejection is sustained.

Claim Rejections - 35 USC § 103
Claims 1-4, 6-7, 9-12, 14-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over by KISHAN THAMBIRATNAM et al. (US 2010/0268534) hereinafter referenced as KISHAN in view of DERNONCOURT  et al. (US 2020/0004803) hereinafter referenced as DERNONCOURT . 
As per claim 1, KISHAN discloses ‘transcription, archiving and threading of voice communications’ (title), comprising:
obtaining (via ‘transmission/communication channel 117’), at a first device (read on ‘computing device 102’, ‘communication device 104’, ‘microphone ‘108’, or a combination thereof), audio (or ‘speech’) directed (‘transmission’) to the first device from a second device (read on ‘computing device 103’, ‘communication device 105’, ‘microphone 109’ or combination thereof), audio (or ‘speech’) during a communication session (such as during ‘one 
sending, from the first device, the audio to a transcription system (read on combined mechanism including 110, 111 and/or 130, in a broad sense) device (Fig. 1, p23-p26); 
obtaining, at the first device, a transcription (or ‘transcript’, or ‘transcribed text’) during the communication session from the transcription system (same above) based on the audio (Fig. 1, p30-p31, p38); 
obtaining, at the first device, a summary (such as ‘a summary of the meeting’) of the transcription during the communication session (same above), (Fig. 1, p30-p32); and 
presenting (, on a display, [both] the summary (or) [and] the transcription [simultaneously] during the communication session (read on ‘real time’ or ‘live’ transcription), (Figs. 1, 3A and 3B, p30-p32, p36, p38).  
Even though KISHAN discloses presenting/displaying the summary/transcript (transcription) during the communication session (as stated above), KISHAN does not expressly presenting both the summary and the transcript/transcription simultaneously.  However, the same/similar concept/feature is well known in the art as evidenced by DERNONCOURT  who in the same field of endeavor, discloses ‘emphasizing key points in a speech file and structuring an associated transcription’ (title) for ‘generating a structured transcription from a speech file’ (abstract), comprising presenting/viewing ‘converted’ text or ‘structured text’ (read on transcription) from speech, and  displaying ‘transcribed speech (also read on transcription)’ and ‘abstractive and extractive summaries’ (Fig. 4, p19-p20, p63).  
  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine teachings of KISHAN and 
As per claim 2 (depending on claim 1), KISHAN in view of DERNONCOURT  further discloses “wherein obtaining the summary (such as the summary of the meeting’) of the transcription includes the first device generating the summary during the communication session using the transcription (that ‘serves as a source of’ the ‘summary’) of the communication session”, (KISHAN: p31-p32; DERNONCOURT : Fig. 4, p20, p24-25, p80).
As per claim 3 (depending on claim 1), KISHAN in view of DERNONCOURT  further discloses “wherein the presentation includes scrolling both the transcription and the summary to move along the display as the communication session proceeds”, (DERNONCOURT : Fig. 4, wherein ‘summary of section 1 (i.e. portion of the summary)’ is associated with ‘section 1 text (read on portion of the transcription)’ in the ‘user interface’), p20, p24-25, p63, p79).
As per claim 4 (depending on claim 1), KISHAN in view of DERNONCOURT  further discloses “wherein the presentation includes scrolling both the transcription and the summary to move along the display as the communication session proceeds”, (KISHAN: Figs. 3A-3B, p32, p38, wherein ‘user’s recognized text (i.e. transcription)’ is ‘displayed’ in ‘a scrollable region 330 (read on “to move along the display…” in ‘live’ manner (read on “as the communication session proceeds”)’;  DERNONCOURT : Fig. 4, p63, p79, wherein both ‘the recognized text (transcription)’ and ‘summary’ are ‘displayed’ on ‘a user interface’, therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary 
As per claim 6 (depending on claim 1), KISHAN in view of DERNONCOURT  further discloses “wherein obtaining the summary of the transcription during the communication session and presenting the summary are in response to an indication of an occurrence of an event (such as in an ‘event’ as ‘a user speaks’, or ‘when each user agree to release it’ or user’s ‘approval’, or, one of ‘navigation events’)  associated with the communication session”, (KISHAN: Fig. 3B, p38, p31; DERNONCOURT : Fig. 4, p25).
As per claim 7 (depending on claim 6), KISHAN in view of DERNONCOURT  further discloses “determining a level of user understanding of the transcription (read on ‘words recognized with low confidence’ be ‘visually marked up as such’, in a broad sense), wherein the event includes the level of user understanding satisfying a threshold”, (KISHAN: p38, by given above teachings, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to recognize that words recognized with low confidence would necessarily/inherently require/include a comparing/measuring value/threshold  for satisfying the ‘low confidence’, so as to further combine teachings of KISHAN and DERNONCOURT  together by providing a mechanism of determining an event based on measuring a confidence of recognized words (i.e. a level user understanding of the transcription) 
As per claims 9-12 and 14-15, they recite a system (apparatus). The rejection is based on the same reasons described for claims 1-4 and 6-7 respectively, because the apparatus and method claims are related as apparatus and method of using the same, with each claimed element's function corresponding to the claimed method step.
As per claim 17, it recites a system.  The rejection is based on the same reason described for claim 1, because it also reads on the limitations of claim 17.
As per claims 18-19 (depending clam 17), the rejection is based on the same reasons described for claims 6-7 respectively, because the claims recites the same/similar limitation(s) as claims 6-7 respectively.
 
Claims 8, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over by KISHAN in view of THAMBIRATNAM as applied to claim 6, 14 and 18, and further in view of FURESJO et al. (US 2017/0083214) hereinafter referenced as FURESJO. 
As per claim 8 (depending on claim 6), even though KISHAN in view of DERNONCOURT  discloses or suggests “an indication of an occurrence of another event (such as waiting for user’s approval, or when user do not agree to release, or recognized words with ‘low confidence’) associated with the communication session” (KISHAN: Fig. 3B, p38, p31), KISHAN in view of DERNONCOURT  does not expressly disclose “ceasing to present the summary” for response to the above another event occurred.  However, the same/similar concept/feature is well known in the art as evidenced by FURESJO who in the same field of 
As per claim 16 (depending clam 14), the rejection is based on the same reason described for claim 8, because the claim recites the same/similar limitation(s) as claim 8.
As per claim 20 (depending clam 18), the rejection is based on the same reason described for claim 8, because the claim recites the same/similar limitation(s) as claim 8.

Allowable Subject Matter
Claims 5 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI HAN whose telephone number is (571)272-7604.  The examiner can normally be reached on 9-19:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre_Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.                                                                                                                                                                                          

QH/qh
April 3, 2021
/QI HAN/Primary Examiner, Art Unit 2659